19-23649-rdd       Doc 3722        Filed 09/01/21 Entered 09/01/21 12:09:36                     Main Document
                                               Pg 1 of 3



DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
Timothy Graulich
Eli J. Vonnegut
Christopher S. Robertson

Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

PURDUE PHARMA L.P., et al.,                                     Case No. 19-23649 (RDD)

                 Debtors.1                                      (Jointly Administered)


    STATEMENT OF AMOUNTS PAID BY THE DEBTORS TO ORDINARY COURSE
                          PROFESSIONALS

         PLEASE TAKE NOTICE that, pursuant to the Order Authorizing Debtors to Employ

Professionals Used in the Ordinary Course of Business Nunc Pro Tunc to the Petition Date

[ECF No. 548] (the “OCP Order”), the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) hereby submit their eighteenth statement, annexed hereto as

Exhibit A (the “OCP Statement”), of fees paid to certain professionals utilized in the ordinary


1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
19-23649-rdd      Doc 3722       Filed 09/01/21 Entered 09/01/21 12:09:36        Main Document
                                             Pg 2 of 3



course of business (each, an “OCP”). The OCP Statement provides: (a) the name of each OCP

and (b) for each monthly period, the aggregate amounts paid as compensation for services

rendered and as reimbursement of expenses incurred by each OCP.

       PLEASE TAKE FURTHER NOTICE that the OCP Order requires the Debtors to file

and serve OCP Statements at monthly intervals, certifying the Debtors’ compliance with the

terms of the relief granted in the OCP Order and setting forth: (a) the name of each OCP and (b)

for each monthly period, the aggregate amounts paid as compensation for services rendered and

as reimbursement of expenses incurred by each OCP.

       PLEASE TAKE FURTHER NOTICE that the Debtors hereby certify compliance with

the terms of the OCP Order.

       PLEASE TAKE FURTHER NOTICE that copies of the OCP Statement may be

obtained   free    of   charge     by   visiting   the   website   of   Prime   Clerk   LLC   at

https://restructuring.primeclerk.com/purduepharma. You may also obtain copies of any pleadings

by visiting the Bankruptcy Court’s website at http://www.nysb.uscourts.gov in accordance with

the procedures and fees set forth therein.




                                                   2
19-23649-rdd   Doc 3722   Filed 09/01/21 Entered 09/01/21 12:09:36   Main Document
                                      Pg 3 of 3




Dated:   September 1, 2021
         New York, New York

                                      DAVIS POLK & WARDWELL LLP

                                      By: /s/ Eli J. Vonnegut

                                      450 Lexington Avenue
                                      New York, New York 10017
                                      Telephone: (212) 450-4000
                                      Facsimile: (212) 701-5800
                                      Marshall S. Huebner
                                      Benjamin S. Kaminetzky
                                      Timothy Graulich
                                      Eli J. Vonnegut
                                      Christopher S. Robertson

                                      Counsel to the Debtors
                                      and Debtors in Possession




                                        3
